Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 1 of 26




             EXHIBIT A
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 2 of 26



                                SETTLEMENT AGREEMENT

                         Wood v. AmeriHealth Caritas Services, LLC,
                  United States District Court Eastern District of Pennsylvania,
                                Court File. No. 2:17-CV-03697

                                                 &

                          Hepp v. AmeriHealth Caritas Services, LLC,
                  United States District Court Eastern District of Pennsylvania,
                                Court File. No. 2:19-CV-02194

       This Settlement Agreement is entered into between Plaintiffs Ann Wood, Michaelene

Barker, Brenda Hepp, and Tara Hardy (collectively, “Plaintiffs”), individually and on behalf of the

FLSA Collective and Rule 23 State Law Settlement Classes as defined in Paragraph Nos. 23 and

24 respectively (hereinafter referred to collectively as the “Settlement Classes” or “Settlement

Class Members”), by and through their attorneys Nichols Kaster, PLLP and Schall & Barasch,

LLC (“Class Counsel”), and Defendant AmeriHealth Caritas Services, LLC (“Defendant” or

“AmeriHealth Caritas”), by and through its attorneys Morgan, Lewis & Bockius LLP (the

Plaintiffs and the Defendant are collectively referred to as “Parties”).

I.     RECITALS AND BACKGROUND

                                   Wood v. AmeriHealth Caritas

       1.      On August 15, 2017, Plaintiff Ann Wood filed a collective and class action lawsuit

against Defendant AmeriHealth Caritas Services, LLC for overtime pay under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., on her own behalf and on behalf of all other

similarly situated individuals (the “FLSA Collective”), and under the Pennsylvania Minimum

Wage Act (“PMWA”), 43 P.S. § 333.101, et seq., on her own behalf and on behalf of a putative

Pennsylvania Rule 23 Class (the “Pennsylvania Class”). (Compl., Dkt. No. 1.)




                                                  1
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 3 of 26



       2.      On May 15, 2018, the Court granted Plaintiff’s Motion for Conditional Collective

Action Certification for the overtime claims under the FLSA and required Defendant to provide to

Class Counsel “a list of all persons working for AmeriHealth Caritas who are, or were Clinical

Care Reviewers [] performing utilization reviews at any time from three years prior to the date of

this Order.” (Dkt. No. 49.)

       3.      Pursuant to the Court’s Order, notice was sent to four hundred twenty-five (425)

individuals. (Dkt. No. 51.) Ninety-Seven (97) individuals signed and filed timely consent forms

and are now Opt-in Plaintiffs. During the course of the litigation, Defendant identified four (4)

individuals who opted in but did not work as Clinical Care Reviewers during the relevant time

periods. These individuals are Fairuz Manion, Latasha Smith-Tutt, Nadia Tran, and Maurice

Williams. The Parties agree to dismiss these four individuals’ claims without prejudice as part of

the Motion for Final Approval of the Settlement. The total number of Opt-in Plaintiffs included

in the scope of this settlement, therefore, is ninety-three (93).

       4.      After the notice period closed, the Parties agreed to stay the case in order to attempt

to mediate the case. (See Order, Dkt. No. 86.)

       5.      On November 12, 2018, the Parties attended a mediation session in Boston,

Massachusetts, with respected mediator, Michael E. Dickstein. The Parties informally exchanged

information in preparation for the mediation session, including pay and time records for the

putative classes. Despite the Parties’ efforts, the case did not resolve at that time.

       6.      On May 24, 2019, Plaintiff filed a First Amended Complaint, adding claims for

overtime under the Iowa Wage Payment Collection Act (“IWPA”), Iowa Code § 91A et seq., and

added Plaintiff Michaelene Barker as an additional Named Plaintiff, with the Iowa state law claims




                                                   2
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 4 of 26



brought on her own behalf and on behalf of a putative Iowa Rule 23 Class (the “Iowa Class”).

(Dkt. No. 106.)

       7.      The Parties engaged in extensive discovery from August 2017 through July 2019,

allowing both Parties to evaluate the strengths and weaknesses of the claims and defenses at issue.

Plaintiffs deposed Defendant’s corporate 30(b)(6) witness on several issues, deposed multiple

high-level managers, and reviewed tens of thousands of pages of documents from Defendant.

Defendant deposed multiple Plaintiffs and served discovery on a Court-ordered representative

sample of Opt-in Plaintiffs. (Dkt. No. 100.) Both Parties have analyzed Defendant’s payroll and

time data to determine potential damages.

       8.      Near the close of discovery, the Parties agreed to a second mediation session. (See

Order, Dkt. No. 113.) The Parties mediated the case with Michael E. Dickstein again on September

27, 2019, in New York, New York. In preparation, they informally exchanged information for the

mediation session, including pay and time records and damages analyses.

                                     Hepp v. AmeriHealth Caritas

       9.      On May 8, 2019, Plaintiffs Brenda Hepp and Tara Hardy filed a related collective

lawsuit against AmeriHealth Caritas for overtime pay under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., on their own behalf and on behalf of all other similarly situated

individuals. (Dkt. No. 1.) In addition to the two Named Plaintiffs, three (3) others, Christina

DeLoach, Grace McBrearty, and Arnetta Proctor, signed and filed consent to join forms in the

Hepp matter. (Id.) All five Plaintiffs in Hepp were putative collective members who received

notice about the Wood v. AmeriHealth Caritas case, but who did not opt-in prior to the deadline to

timely file consents in that case.




                                                 3
        Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 5 of 26



        10.    Prior to Defendant’s deadline to file an Answer, the Parties agreed mediate this case

as well as Wood v. AmeriHealth Caritas with Michael E. Dickstein at the September 27, 2019

mediation in New York, New York. (See Order, Dkt. No. 7.)

                                          The Settlement

        11.    After extensive negotiations, the Parties entered into a Memorandum of

Understanding (“MOU”) at the end of the mediation session on September 27, 2019.

        12.    Based on each Party’s independent investigation and evaluation, the Parties believe

that a settlement based on the amounts and terms set forth in this Settlement Agreement (the

“Agreement”) is fair, reasonable, and adequate, and is in the best interest of Plaintiffs and the

Settlement Classes in light of all known facts and circumstances, including the risk of delay, the

allegations asserted by Plaintiffs, and the defenses asserted by Defendant.

        13.    This Settlement Agreement represents a compromise of highly disputed claims on

both liability and damages. Nothing in this Settlement Agreement (or any act performed or

document drafted or executed pursuant to or in furtherance of this resolution, including the Parties’

MOU) will be construed or be used as an admission or evidence of the validity of any claim or

allegation, or of any act, omission, liability or wrongdoing on the part of Defendant or any of the

Releasees in any action or proceeding of any kind whatsoever. Defendant and the Releasees

expressly deny any such liability or unlawful conduct and that Plaintiffs are entitled to any form

of relief.

        14.    This Agreement sets forth the entire agreement between the Parties and supersedes

all prior agreements or understandings, written or oral, between the Parties, other than the

Stipulation of Confidentiality and Protective Order, including its provisions related to




                                                 4
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 6 of 26



return/destruction of materials. While the Parties intend for the MOU to be superseded, the Parties

also intend that this Agreement be consistent with the Parties’ previously executed MOU.

II.    CONDITIONS PRECEDENT                   TO       EFFECTIVENESS         OF    SETTLEMENT
       AGREEMENT

       15.     This Settlement Agreement will become final and effective only upon the

occurrence of all of the following events: (A) the Court enters an order granting preliminary

approval of the settlement and certification of the Rule 23 State Law Settlement Classes for the

purposes of settlement only; (B) the Court enters an order granting final approval of the settlement

and enters judgment; and (C) exhaustion of all appeals, if any.

       16.     If the Court does not approve any aspect of the settlement as set forth herein, the

Parties will work in good faith to conform the terms of the Settlement Agreement to resolve the

Court’s objections. If an objection cannot be resolved in a manner sufficient to allow the Court to

grant approval, then this Agreement will be deemed void ab initio. The Wood v. AmeriHealth

Caritas and Hepp v. AmeriHealth Caritas actions will continue to go forward in the Court, all

Parties will return to the status quo ante, and the Parties will jointly propose a new schedule to the

Court for discovery and motion practice. If so, the Parties agree that the existence and terms of

this Agreement and the MOU will not be referenced in this case or other cases.

III.   SETTLEMENT AMOUNT, SCOPE, AND DAMAGES ANALYSIS

       17.     Defendant agrees to pay four million two hundred fifty thousand dollars

($4,250,000.00 ) (the “Gross Settlement Amount”), to fully resolve all of the claims alleged in the

Wood v. AmeriHealth Caritas and Hepp v. AmeriHealth Caritas actions, to be distributed in the

manner set forth in this Agreement.

       18.     The scope of this settlement includes the 93 Opt-in Plaintiffs who have filed consent

to join forms and had not withdrawn them as of September 27, 2019 in the Wood v. AmeriHealth


                                                   5
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 7 of 26



Caritas action, five Opt-in Plaintiffs who have filed consent to join forms and had not withdrawn

them as of September 27, 2019 in the Hepp v. AmeriHealth Caritas action, and the members of

the Rule 23 State Law Settlement Classes in the Wood v. AmeriHealth Caritas action as defined

herein. All individuals will have the right to exclude themselves from the settlement in the manner

set forth in this Agreement.

       19.     The sum of the Gross Settlement Amount remaining after subtracting: (a) approved

Class Counsel’s attorneys’ fees and costs; (b) approved Service Payments for Plaintiffs (defined

below); (c) the contingency fund; and (d) approved costs incurred in payment to the Settlement

Administrator, shall constitute the “Net Allocation Fund.”

       20.     The Net Allocation Fund shall be distributed, as set forth herein: (1) to all FLSA

Opt-in Plaintiffs who have filed and not withdrawn their consent to join forms in the Wood v.

AmeriHealth Caritas or Hepp v. AmeriHealth Caritas actions as of September 27, 2019; and, (2)

to all members of Rule 23 State Law Settlement Classes who do not timely opt out of the settlement

(the “Participating Class Members”).

       21.     As set forth above, Class Counsel has obtained electronic payroll and time data

from Defendant in the course of this litigation and as part of the mediation process. Using this data,

Class Counsel conducted an individualized analysis of each Settlement Class Member’s potential

damages, considering each Settlement Class Member’s weeks worked during the relevant statutory

periods, an assumed average of 48 hours per week, and earnings as reflected in the payroll data.

These analyses were then used to allocate the Net Allocation Fund.

       22.     The Parties agree that no amount of the Gross Settlement Amount will revert to

Defendant.




                                                  6
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 8 of 26



IV.    FLSA COLLECTIVE AND RULE 23 CERTIFICATION FOR SETTLEMENT
       PURPOSES

       23.     The Court previously certified the following FLSA collective in the Wood v

AmeriHealth Caritas action:

               All persons who worked as Clinical Care Reviewers (also known as prior
               authorization or concurrent review nurses) for AmeriHealth Caritas at any time
               since three years prior to the filing of the Complaint; and (2) who have not been
               paid overtime by AmeriHealth Caritas for work in excess of forty hours per week.

       24.     For settlement purposes only, the Parties stipulate to certification of the following

Rule 23 State Law Settlement Classes:

               Pennsylvania Settlement Class: All persons who worked as Clinical Care
               Reviewers (Clinical Care Reviewer UM or Clinical Care Reviewer Sr UM) for
               AmeriHealth Caritas in Pennsylvania at any time from August 15, 2014 to the
               earlier of December 1, 2019 or the date of preliminary approval and who are not
               already FLSA Opt-in Plaintiffs.

               Iowa Settlement Class: All persons who worked as Clinical Care Reviewers
               (Clinical Care Reviewer UM or Clinical Care Reviewer Sr UM) for AmeriHealth
               Caritas in Iowa at any time from August 15, 2015 to the earlier of December 1,
               2019 or the date of preliminary approval and who are not already FLSA Opt-in
               Plaintiffs.

       25.     The Parties further stipulate that Plaintiffs shall be appointed as Class

Representatives and Nichols Kaster, PLLP and Schall & Barasch, LLC shall be appointed Class

Counsel for the Rule 23 State Law Settlement Classes.

       26.     The stipulation to certify the Rule 23 State Law Settlement Classes is contingent

upon the Court’s final approval of this Settlement Agreement in the Wood v. AmeriHealth Caritas

action and in the Hepp v. AmeriHealth Caritas action and is made for settlement purposes only

and will not be relied upon or referenced in any other matter or in this matter if approval is not

granted.




                                                 7
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 9 of 26



V.     RELEASE OF CLAIMS

       27.     Participating Settlement Class Members who cash their check shall knowingly,

voluntarily, and completely release Defendant and its past and present parents, subsidiaries,

affiliates and joint venturers, and each of their directors, officers, employees, lawyers, and each of

their successors and assigns (“Releasees”), of all known and unknown claims for overtime

compensation, straight time, minimum wages, liquidated damages, penalties and interest and

attorneys fees/costs under the FLSA and all state/local laws and regulations and common law

theories of the states where the Participating Class Member worked, including the Pennsylvania

Wage Payment and Collection Law, arising from the Participating Settlement Class Member’s

employment with Defendant as a Clinical Care Reviewer (including Clinical Care Reviewer Sr)

up to the earlier of December 1, 2019, or the date of preliminary approval.

       28.     For Participating Class Members who do not cash their check: (a) FLSA Opt-in

Plaintiffs will be bound by the full release, and (b) Rule 23 State Law Class Members will be

bound by the full release other than the FLSA release. The FLSA Notice, the Rule 23 Notice, and

the back of the checks will confirm that Settling Plaintiffs are opting into the cases and also

releasing their FLSA claims by negotiating the check.

VI.    ATTORNEY’S FEES/COSTS AND SETTLEMENT ADMINISTRATION COSTS

       29.     Class Counsel shall make a separate petition with the Court for an award of

attorneys’ fees for their work in obtaining a settlement benefiting the Settlement Class Members,

in an amount not to exceed one million four hundred sixteen thousand six hundred sixty-six dollars

and sixty-six cents ($1,416,666.66) in fees (one-third of the Gross Settlement Amount). Any

attorney’s fees awarded to Class Counsel shall be paid out of the Gross Settlement Amount, and




                                                  8
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 10 of 26



not in addition to it. Defendant will not object to Plaintiffs’ attorneys’ fees when Class Counsel

seek Court approval.

       30.     Class Counsel will also seek reimbursement of their litigation costs, in an amount

not to exceed sixty-five thousand dollars ($65,000.00). Any award for costs to Class Counsel shall

be paid out of the Gross Settlement Amount, and not in addition to it. Defendant will not object

to Plaintiffs’ costs when Class Counsel seek Court approval.

       31.     The enforceability of this Agreement is not contingent on the amount of attorneys’

fees or costs awarded by the Court to Class Counsel, which is not appealable.

       32.     The Parties agree that a well-recognized and highly respected settlement

administrator, JND Legal Administration (the “Settlement Administrator”), will administer the

settlement according to the terms of this Agreement. The expenses related to this administration

of the settlement will be set aside and subtracted from the Gross Settlement Amount. The services

performed by the Settlement Administrator will include, but are not necessarily limited to,

distribution of notices, one reminder notice via U.S. mail, distribution of payments, and tax

reporting for all payments. Class Counsel will not have access to the contact information for non-

opt-in class members unless they cash their checks.

VII.   CONTINGENCY FUND

       33.     The Parties agree to apportion twenty thousand dollars ($20,000.00) of the Gross

Settlement Amount to a contingency fund designed to effectuate the purposes of the Settlement

Agreement, including to correct any errors relating to the allocations as agreed by the Parties, make

payments to individuals who were mistakenly not included as Settlement Class Members but have

a good faith claim for participation, or for any other reasonable purpose necessary to effectuate

this Agreement.



                                                 9
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 11 of 26



       34.     Any residual amount remaining in the contingency fund shall be reallocated to the

Participating Settlement Class Members on a pro rata basis in the final settlement allocations.

VIII. SERVICE PAYMENTS

       35.     In addition to their individual pro rata settlement allocations, the Parties agree to

allocate to the Named Plaintiffs and to Plaintiffs who participated in discovery a service payment

for their time and effort in securing this settlement on behalf of the Settlement Class Members not

to exceed $15,000 total for all service payments (“Service Payment”). Subject to Court approval,

$5,000.00 will be allocated to the original Named Plaintiff Ann Wood, $500.00 will be allocated

to Named Plaintiff Barker, $500.00 will be allocated the Opt-in Plaintiffs who had their depositions

taken, and $300.000 will be allocated to Named Plaintiffs Brenda Hepp and Tara Hardy, and the

other Opt-in Plaintiffs who participated in written discovery but did not sit for depositions.

       36.     Plaintiffs will petition the Court for approval of these Service Payments. If any

lesser amount is approved by the Court, any remaining amounts shall be reallocated in the final

settlement allocations on a pro rata basis to the Participating Settlement Class Members.

IX.    PRELIMINARY APPROVAL AND NOTICE TO SETTLEMENT CLASS
       MEMBERS

       37.     On or before November 18, 2019, Plaintiffs will file an Unopposed Motion for

Preliminary Approval. Class Counsel will draft the Motion and provide it and all supporting

documents to Defendant on or before October 29, 2019, to allow Defendant to review and discuss

any changes.

       38.     Class Counsel computed a preliminary allocation of settlement amounts, which

Defendant has reviewed and adopted as its settlement offers to the Settlement Class Members.

The court-approved settlement notices will include a minimum allocated amount to the Settlement

Class Member.


                                                 10
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 12 of 26



       39.     The Parties agree that two settlement notices are necessary, which are attached as

exhibits: one notice for distribution to the FLSA Opt-in Plaintiffs in the Wood v. AmeriHealth

Caritas and Hepp v. AmeriHealth Caritas cases (Exhibit 1, the “FLSA Notice”), and a second

notice for distribution to members of the Rule 23 State Law Settlement Classes (Exhibit 2, the

“Rule 23 Notice”).

       40.     The FLSA Notice shall inform each FLSA Opt-in Plaintiff in the Wood and Hepp

actions of his/her option to do nothing to accept the offer and of the sixty (60) day period (“Notice

Response Deadline”) to reject in writing his/her individual settlement offer and request a

withdrawal of their opt-in consent form through a written exclusion request, as described in the

FLSA Notice. Any Opt-in Plaintiffs who timely reject their individual settlement offers and request

a withdrawal of their opt-in consent forms shall receive no settlement benefits under this

Settlement Agreement, shall not be considered Participating Settlement Class Members, shall not

be bound by any release set forth in this Agreement, will be dismissed without prejudice, and

he/she shall have thirty (30) days within which to file a subsequent action in order to preserve

consent-based tolling. Failure to re-file his/her claim within this timeline will result in his/her

forfeiture of consent-based tolling, but not his/her claim.

       41.     The Rule 23 Notice shall inform each Member of the Rule 23 State Law Settlement

Classes of the Notice Response Deadline and his/her option to do nothing to accept the offer, or to

opt out of the Rule 23 State Law Settlement Classes. Members of the Rule 23 State Law Settlement

Classes who wish to be excluded from the settlement must complete and sign a written exclusion

request as described in the Rule 23 Notice and deliver that request to Class Counsel no later than

the Notice Response Deadline (“Rule 23 Opt-Outs”). Rule 23 Opt-Outs shall receive no settlement




                                                 11
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 13 of 26



benefits under this Settlement Agreement, shall not be considered Participating Settlement Class

Members, and shall not be bound by any release set forth in this Agreement.

       42.     Any Participating Settlement Class Member who wishes to object to the settlement

must file a written objection with the Court, with copies to Class Counsel and counsel for

Defendant. All objections must be post-marked by no later than the Notice Response Deadline.

Both Parties agree not to solicit objectors or encourage objections to the Settlement.

       43.     Within seven (7) days of the Court granting preliminary settlement approval,

Defendant shall provide the Settlement Administrator with a list of the last known mailing and the

last known and if available personal email addresses of each Settlement Class Member.

       44.     Within twenty-one (21) days of the Court granting preliminary approval, the

Settlement Administrator will send each Participating Class Member their respective court-

approved notice of settlement, by U.S. mail to their last known address, and by email to their last

known personal email address if any. Each Participating Class Member’s last known address shall

be determined by the Settlement Administrator upon reviewing the data provided by Defendant

and updating the listed addresses through the use of available address databases and services.

Defendant and Class Counsel shall cooperate with any reasonable request by the Settlement

Administrator for information related to these addresses.

       45.     Defendant agrees that should any Settlement Class Member contact Defendant’s

counsel about the action or the proposed settlement, Defendant’s counsel will not respond but

instead direct that such inquiries be addressed to the Settlement Administrator, whose contact

information will be provided in the Notices.

       46.     Defendant retains the right to void the Settlement Agreement if greater than 2% of

total Settlement Class Members opt out or reject the settlement offer, in which case the facts and



                                                12
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 14 of 26



terms of the Settlement Agreement will remain confidential and will not be relied upon or

referenced in any way in this case or other cases.

X.     FINAL APPROVAL

       47.     Within thirty (30) days after the Notice Response Deadline, Plaintiffs agree to file

an Unopposed Motion for Final Settlement Approval. Plaintiffs’ Counsel will draft the Motion

and provide it and all supporting documents to Defendant twenty (20) days before this deadline to

allow Defendant to review and discuss any changes.

XI.    DISBURSEMENT OF THE SETTLEMENT AMOUNTS AND TAXES

       48.     “Settlement Effective Date” means 35 days after the Court grants final approval of

the settlement if no objections or appeal is filed, or if there are any objections or an appeal, the

date that all appeals are exhausted.

       49.     Within seven (7) days of the Settlement Effective Date, Class Counsel shall provide

the Settlement Administrator with the final allocations for distribution to the Participating Class

Members based on the preliminary settlement allocations approved by the Court, and including

any reallocated amounts.

       50.     Within thirty-one (31) days of the Settlement Effective Date, Defendant shall

deposit with the Settlement Administrator the Gross Settlement Amount. The Settlement

Administrator shall hold the Gross Settlement Amount in escrow in an IRC Section 468(b)

qualified settlement fund. Such account shall be established as a qualified settlement fund for

federal tax purposes pursuant to Treas. Reg. § 1.468B-1. The Settlement Administrator shall be

responsible for all administrative, accounting, and tax compliance activities in connection with the

fund, including any filing necessary to obtain qualified settlement fund status pursuant to Treas.

Reg. § 1.468B-1. Defendant shall provide any documentation necessary to facilitate obtaining

qualified settlement fund status.

                                                13
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 15 of 26



       51.     Within fourteen (14) days of delivery of the Gross Settlement Amount, the

Settlement Administrator shall deduct its costs for administering the settlement pursuant to the

terms of the contract governing its engagement as Settlement Administrator.

       52.     Within fourteen (14) days of delivery of the Gross Settlement Amount, the

Settlement Administrator shall mail each Participating Class Member a check in the amount of

their final settlement allocation, including any awarded Service Payments.

       53.     The Parties agree that one settlement check will be issued to each of the

Participating Class Members. One-half of the settling payment will be reported as wages for tax

purposes with each of the Participating Class Members receiving an IRS Form W-2. The other half

of the settlement payment shall constitute payment for alleged liquidated damages and will be

reported on an IRS Form 1099. Any approved Service Payments will be reported on an IRS Form

1099 as well. Each Settlement Class Member acknowledges that he or she is solely responsible

for the payment of taxes relating to the payment. The Parties further agree that Defendant shall be

responsible for payment of the employer’s share of payroll taxes resulting from W-2 payments to

Participating Settlement Class Members.

       54.     Within fourteen (14) days of delivery of the Gross Settlement Amount, the

Settlement Administrator shall wire to Class Counsel any amounts awarded by the Court as

attorneys’ fees and costs. All amounts allocated as attorneys’ fees and costs and approved by the

Court will be paid to Class Counsel and will be reported on an IRS Form 1099.

       55.     Participating Settlement Class Members will have ninety (90) days from the date

of issuance of their settlement checks to deposit or cash the check. Seventy (70) days after

settlement checks are mailed, the Settlement Administrator shall send via U.S. Mail a check

cashing reminder postcard to all Participating Class Members to whom a settlement check was



                                                14
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 16 of 26



issued but who have not yet cashed their check. The Settlement Administrator shall reissue lost or

damaged settlement checks as necessary.

       56.     Any settlement checks that have not been deposited or cashed within the ninety

(90) day period will be void. Funds allocated to Participating Settlement Class Members who do

not cash their settlement checks within the check-cashing period will be set aside in a cy pres fund

to be contributed to a charity, Caron Foundation.

       57.     Each Participating Class Member shall be obligated to obtain his/her own

independent tax advice concerning the proper income reporting and tax obligations regarding any

and all payments and/or other remuneration he/she receives or obtains pursuant to this Agreement.

Nothing in this Agreement shall be construed as Defendant or their counsel or Class Counsel

providing any advice regarding the payment of taxes or the tax consequences of a Participating

Class Members’ participation in any portion of this Agreement.

XII.   REQUIRED NOTICES

       58.     Unless otherwise specifically provided herein, all notices, demands or other

communications given hereunder shall be in writing and shall be deemed to have been duly given

as of the third (3rd) business day after mailing by United States registered or certified mail, return

receipt requested, addressed as follows:

To the Class Counsel:
Rachhana T. Srey
NICHOLS KASTER, PLLP
4600 IDS Center, 80 South Eighth Street
Minneapolis, MN 55402
srey@nka.com

To Counsel for Defendant:
Michael J. Puma
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103
michael.puma@morganlewis.com
                                                 15
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 17 of 26



XIII. SUCCESSORS

        59.     Subject to the provisions otherwise contained in this Agreement, this Agreement

shall inure to the benefit of and be binding upon the heirs, successors, and assigns of the respective

Parties to this agreement, as well as any parents, subsidiaries, affiliates, officers, directors, owners,

employees, attorneys, contractors, and agents.

XIV. NO PRIOR ASSIGNMENTS

        60.     The Parties represent, covenant, and warrant that they have not directly or

indirectly, assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any

person or entity any portion of any claims, causes of action, demands, rights, and liabilities of

every nature and description released under this Settlement Agreement.

XV.     MUTUAL COOPERATION

        61.     The Parties agree to fully cooperate with each other to accomplish the terms of this

Agreement, including, but not limited to, execution of such documents and taking such other action

as may reasonably be necessary to implement the terms of the Agreement. The Parties to the

Agreement shall use their best efforts, including all efforts contemplated by the Agreement and

any other efforts that may become necessary by order of the Court, or otherwise, to effectuate the

Settlement Agreement and the terms set forth herein.

XVI. NO ADMISSION OF WRONGDOING

        62.     Nothing herein or in any filing/documents related to settlement is or shall be

deemed to be an admission of a violation of law by Defendant and Releasees and will not be

referenced as such anywhere verbally or in writing.

XVII. NO PUBLICITY

        63.     Class Counsel and Participating Settlement Class Members will not make

statements to the media, on websites or through social media or in any other way to gain publicity

                                                   16
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 18 of 26



regarding the facts or terms of this Agreement or any related documents. Plaintiffs and anyone else

receiving a Service Payment shall forfeit that award in the event of a violation. Notwithstanding

the foregoing, Class Counsel may identify this case and the total settlement amount and job at

issue in court filings as part of establishing adequacy of counsel and also on Class Counsels’

website only as part of an update on the existing webpage for the Wood v. AmeriHealth Caritas

action, which will communicate only the settlement amount, who is eligible, the scope of the

release, and any deadlines and which will be removed after final approval. Defendant retains full

authority to make statements to the media as needed regarding the settlement. If Plaintiffs or Class

Counsel are contacted by any form of media, bloggers, or any other medium that could create

publicity about the case or settlement, they will refer the person making the inquiry to publicly

available court filings or the existing webpage for this case, and not make any further statement.

XVIII. USE AND RETURN OF DOCUMENTS

       64.     All originals, copies, and summaries of documents, presentations, and data

provided to Class Counsel by Defendant in connection with the litigation, mediation, or other

settlement negotiations in this matter, including any and all emails and attachments containing

such materials, may be used only with respect to this Settlement and may not be used in any way

that violates any existing contractual Stipulation, statute, or rule. At the time of the Settlement

Effective Date, the Parties will comply with the provisions of the Stipulation of Confidentiality

and Protective Order executed between Class Counsel and Counsel for Defendant for the return of

documents and data.

XIX. INTEGRATION CLAUSE

       65.     This Agreement contains the entire agreement between the Parties relating to any

and all matters addressed in it, and all prior or contemporaneous agreements, understandings,

representations, and statements, whether oral or written and whether by a Party or such Party’s

                                                17
       Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 19 of 26



legal counsel, with respect to such matters are extinguished. No rights hereunder may be waived

or modified except in a writing signed by all Parties.

XX.     CONSTRUCTION

        66.    The Parties agree that the terms and conditions of the Agreement are the result of

lengthy, intensive, arms-length negotiations among the Parties, and that the Settlement Agreement

shall not be construed in favor of or against any Party by reason of the extent to which any Party

or its counsel participated in the drafting of the Settlement Agreement.

XXI. MODIFICATION

        67.    This Agreement may not be changed, altered, or modified, except in writing and

signed by the Parties and approved by the Court. This Agreement may not be discharged except

by performance in accordance with its terms as approved by the Court or by a writing signed by

the Parties.

XXII. CAPTIONS AND INTERPRETATIONS

        68.    Paragraph titles, headings, or captions contained in this Agreement are inserted as

a matter of convenience and for reference, and in no way define, limit, extend, or describe the

scope of this Settlement Agreement or any of its provisions. Each other term of this Agreement is

contractual and not merely a recital.

XXIII. APPLICABLE LAW

        69.    All terms and conditions of this Settlement Agreement and its exhibits will be

governed by and interpreted according to the laws of the Commonwealth of Pennsylvania, without

giving effect to any conflict of law or choice of law principles.

XXIV. CLASS COUNSEL SIGNATORIES

        70.    It is agreed that it is impossible or impractical to have each member of the

Settlement Class execute this Agreement. The Notice will advise all Settlement Class Members

                                                 18
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 20 of 26



of the binding nature of the release and as such shall have the same force and effect as if each

Settlement Class Member executed this Agreement.

XXV. COUNTERPARTS

       71.     This Agreement may be executed in counterparts, and when each signatory has

signed and delivered at least one such counterpart, each counterpart shall be deemed an original,

and, when taken together with other signed counterparts, shall constitute one Agreement, which

shall be binding upon and effective as to all Parties and Participating Class Members.



       IN WITNESS WHEREOF, the undersigned have duly executed this Settlement

Agreement:

                            [SIGNATURE PAGE TO FOLLOW]




                                               19
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 21 of 26



For Plaintiffs and on behalf of the FLSA Collective
and Rule 23 State Law Settlement Classes:



       11/11/2019
 __________________________            ____________________________________
 Date                                  Ann Wood, Individually and on behalf of the FLSA
                                       Collective and the Pennsylvania Class


 __________________________            ____________________________________
 Date                                  Michaelene Barker, Individually and on behalf of the
                                       FLSA Collective and the Iowa Class


 __________________________            ____________________________________
 Date                                  Brenda Hepp, Individually and on behalf of the FLSA
                                       Collective


 __________________________            ____________________________________
 Date                                  Tara Hardy, Individually and on behalf of the FLSA
                                       Collective


For Class Counsel
(as to form only):

                                       Nichols Kaster, PLLP


 __________________________            ____________________________________
 Date                                  Rachhana T. Srey
                                       Class Counsel


                     [ADDITIONAL SIGNATURE PAGE TO FOLLOW]




                                            20
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 22 of 26



For Plaintiffs and on behalf of the FLSA Collective
and Rule 23 State Law Settlement Classes:



 __________________________            ____________________________________
 Date                                  Ann Wood, Individually and on behalf of the FLSA
                                       Collective and the Pennsylvania Class


      11/11/2019
 __________________________            ____________________________________
 Date                                  Michaelene Barker, Individually and on behalf of the
                                       FLSA Collective and the Iowa Class


 __________________________            ____________________________________
 Date                                  Brenda Hepp, Individually and on behalf of the FLSA
                                       Collective


 __________________________            ____________________________________
 Date                                  Tara Hardy, Individually and on behalf of the FLSA
                                       Collective


For Class Counsel
(as to form only):

                                       Nichols Kaster, PLLP


 __________________________            ____________________________________
 Date                                  Rachhana T. Srey
                                       Class Counsel


                     [ADDITIONAL SIGNATURE PAGE TO FOLLOW]




                                            20
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 23 of 26



For Plaintiffs and on behalf of the FLSA Collective
and Rule 23 State Law Settlement Classes:



 __________________________            ____________________________________
 Date                                  Ann Wood, Individually and on behalf of the FLSA
                                       Collective and the Pennsylvania Class


 __________________________            ____________________________________
 Date                                  Michaelene Barker, Individually and on behalf of the
                                       FLSA Collective and the Iowa Class

       11/6/2019
 __________________________            ____________________________________
 Date                                  Brenda Hepp, Individually and on behalf of the FLSA
                                       Collective


 __________________________            ____________________________________
 Date                                  Tara Hardy, Individually and on behalf of the FLSA
                                       Collective


For Class Counsel
(as to form only):

                                       Nichols Kaster, PLLP


 __________________________            ____________________________________
 Date                                  Rachhana T. Srey
                                       Class Counsel


                     [ADDITIONAL SIGNATURE PAGE TO FOLLOW]




                                            20
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 24 of 26



For Plaintiffs and on behalf of the FLSA Collective
and Rule 23 State Law Settlement Classes:



 __________________________            ____________________________________
 Date                                  Ann Wood, Individually and on behalf of the FLSA
                                       Collective and the Pennsylvania Class


 __________________________            ____________________________________
 Date                                  Michaelene Barker, Individually and on behalf of the
                                       FLSA Collective and the Iowa Class


 __________________________            ____________________________________
 Date                                  Brenda Hepp, Individually and on behalf of the FLSA
                                       Collective


      11/11/2019
 __________________________            ____________________________________
 Date                                  Tara Hardy, Individually and on behalf of the FLSA
                                       Collective


For Class Counsel
(as to form only):

                                       Nichols Kaster, PLLP


 __________________________            ____________________________________
 Date                                  Rachhana T. Srey
                                       Class Counsel


                     [ADDITIONAL SIGNATURE PAGE TO FOLLOW]




                                            20
      Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 25 of 26



For Plaintiffs and on behalf of the FLSA Collective
and Rule 23 State Law Settlement Classes:



 __________________________            ____________________________________
 Date                                  Ann Wood, Individually and on behalf of the FLSA
                                       Collective and the Pennsylvania Class


 __________________________            ____________________________________
 Date                                  Michaelene Barker, Individually and on behalf of the
                                       FLSA Collective and the Iowa Class


 __________________________            ____________________________________
 Date                                  Brenda Hepp, Individually and on behalf of the FLSA
                                       Collective


 __________________________            ____________________________________
 Date                                  Tonya Hardy, Individually and on behalf of the FLSA
                                       Collective


For Class Counsel
(as to form only):

                                       Nichols Kaster, PLLP

  11/11/2019
 __________________________            ____________________________________
 Date                                  Rachhana T. Srey
                                       Class Counsel


                     [ADDITIONAL SIGNATURE PAGE TO FOLLOW]




                                            20
Case 2:17-cv-03697-GJP Document 118-3 Filed 11/18/19 Page 26 of 26
